DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/17/2022 has been entered. Claim 1 has been amended. Therefore, claims 1-11 are now pending in the application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Denes et al. (DE — 102013213413 A, from IDS, Examiner disclose English machined translation of description for rejection reference in previous office action) discloses Actuator Device for a Brake of a Vehicle comprising:
a braking system (1, Fig: 1 and 5) having a braking member (13, Fig: 5) capable of exerting a braking force on a front wheel (2, Fig: 5) of the bicycle (200, Fig: 5) by the effect of a force applied by the cyclist on a lever (11, Fig: 1, 5), said system comprising:
- a sensor for measuring the angular speed of the front wheel (2) of the bicycle (200), suitable for generating a signal representative of the angular speed of the front wheel (For this purpose it can be provided that the control device 7, has one or more position or movement sensors, such as acceleration sensors, yaw rate sensors, rotational speed sensors or spring deflection sensors, [0045], Fig: 1-5);
- an actuator (23, Fig: 1-5) capable of exerting an actuator force, connectable to said braking system of the bicycle such that the actuator force opposes the force applied by the cyclist on the lever (11), so to reduce the braking force (According to a further embodiment of the actuator device, a stretching of the second elastomeric actuator can cause a force transmission to the cable pull in the opposite direction to a force transmission caused by stretching of the first elastomeric actuator, [0014] — [0016], Fig: 1-5); and
- a control module (7, Fig: 5) configured for receiving, as an input, the signal representative of the angular speed of the front wheel (2) and for determining from this a deceleration of the front wheel (2), [0045], said control module comprising:
- an activating module configured for selectively activating the actuator, so that this selectively exerts said actuator force, and for determining a reference deceleration when the actuator is active, [0038], [0044], and [0045].
However, prior art fails to disclose a controller configured for commanding the actuator, when this is active, based on the error between said reference deceleration and said deceleration of the front wheel, and
wherein said actuator is configured such that, when it is connected to the braking system of the bicycle, the actuator force is never capable of generating a braking force at the front wheel by the braking member.
Prior art fails to disclose or suggest these limitati0ns recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-11 are also allowable by virtue of there dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657